Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       Allowable Subject Matter
An electronic Terminal Disclaimer filed on June 21, 2022 (EFS ID: 46002450) for the instant Application was approved. Therefore, Applicant submitted the double patenting rejection of claims 1-24 over claims 1-16 of U.S. Patent No. 10,949,147 is overcome. Therefore, claims 1-24 would be allowable.
The reasons for allowance based on the parent application number 16/691,460.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Ota (US P. No. 2011/0299112) discloses when there is a queue that has an invisible period that is longer than the processing time for print data conversion processing calculated and the invisible period that is set within a predetermined time range, the front-end processing unit registers that queue ID as the queue ID.



	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 29, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672